Mr. Justice Wolf,
dissenting.
A careful study of the facts convinces me that th proximate cause of this accident was'the failure of the driver of the truck to act as an ordinarily prudent man. I can not, in the first place, agree with the court below or with the majority of this court that the truck arrived first at the point of the accident. From a truck traveling from Bayamón to Ca-tarlo a train coming from Bayamón can not perhaps be readily seen until shortly before the bridge is entered. Similarly, an engineer on the train will not readily see an approaching truck, coming in the same general direction, until the train nears the bridge. From the standpoint of the engineer, be*236fore the accident happened there was nothing in view ahead of him at any time. The place was well known, as the driver testified, and a train might be expected at any moment. Although the road was clearly a public one, the duty devolved upon a driver independently of any warning, to stop, look and listen. The law of crossing applies. The duty here was, if anything, clearer, as a possible crossing of the vehicles only conld take place a little later and then on the bridge. The driver had, if he was traveling slowly, sufficient time to see and stop. The photographs admitted in evidence, seen and acknowledged by the truck driver, show that the collision took place quite a few feet away from the entrance to the bridge. A salient fact of the case is that the truck driver, if he had given heed to the signal of his watchman, could have gone on ahead a very short distance, stopped, and no accident would have occurred. This is especially true if the truck driver was traveling slowly as he testified. What actually happened, in my opinion, was that the train and the truck arrived at the spot of the' accident almost simultaneously. If anything, as demonstrated by the photographs and the inference to be drawn from them, the train arrived a little before the truck. The train was on its track, somewhat to the south of the road and going east. The photographs and the physical facts show that the locomotive and some of the cars left the track, crossed the road to the north and fell into the precipice on the north side, probably carrying the truck with it. This could only have happened if the front of the locomotive was made to incline towards the north. A blow to the rear of the locomotive would accomplish this result. As the locomotive went over the course of the road almost perpendicularly, the inclination given to the rear of the locomotive must have been a strong one. The impact was a heavy one and could only have been given by the truck. It is conceded that immediately before the accident the truck swerved to the south, trying perhaps to stop. This sudden turn, to my mind, is inexplicable.
*237As I have partially intimated, the negligence of the defendant was not shown by a preponderance of the evidence. Indeed I can not see it. Assuming such negligence I am utterly unable to see how the doctrine of acts done in emergency applies and overrides the doctrine of contributory negligence. Assuming defendant’s negligence, it was strongly the duty of the truck driver to stop. He had ample opportunity to do so.. His swerving to the south was an unreasonable and reckless act. The doctrine of acts in emergency 'does not apply to reckless and unreasonable actions. Examining some of the cases in the note to R.C.L. cited by both courts, it is also evident that the emergency, if any, was created by the plaintiff. He actually left a place of safety where he could have stopped. There was only an emergency in the sense that in any case of contributor}' negligence an emergency may seem apparent to a plaintiff. If he is rushing across a track in front of a locomotive and could have safely reached the other side, there is no protection for him in the eyes of the law if he turns towards the locomotive. From a legal standpoint I find the case no different. 1 am authorized to state that Mr. Justice Aldrey concurs in this dissent.